Title: Thomas Jefferson to Isaac H. Tiffany, 4 April 1819
From: Jefferson, Thomas
To: Tiffany, Isaac H.


          
            Sir
            Monticello Apr. 4. 19
          
          After thanking you for your comprehensive tabular chart of the governments of the US. I must give you the answer which I am obliged to give to all who propose to me to replunge myself into political speculations. ‘Senex sum, et laevissimis curis impar.’ I abandon politics, and accomodate myself chearfully to things as they go; confident in the wisdom of those who direct them, and that they will be better and better directed in the progressive course of knolege and experience. our successors start on our shoulders. they know all that we know, and will add to that stock the discoveries of the next 50. years; and what will be their amount we may estimate from what the last 50. years have added to the science of human concerns. the thoughts of others, as I find them on paper, are my amusement and delight; but the labors of the mind in abstruse investigations are irksome, and writing itself is become a slow and painful operation, occasioned by a stiffened wrist, the consequence of a former dislocation. I will however essay the two definitions which you say are more particularly interesting at present: I mean those of the terms Liberty & Republic, aware however that they have been so multifariously applied as to convey no precise idea to the mind. of Liberty then I would say that, in the whole plenitude of it’s extent, it is unobstructed action according to our will: but rightful liberty is unobstructed action according to our will, within the limits drawn around us by the equal rights of others. I do not add ‘within the limits of the law’; because law is often but the tyrant’s will, and always so when it violates the right of an individual. I will add 2dly that a pure republic is a state of society in which every member, of mature and sound mind, has an equal right of participation, personally, in the direction of the affairs of the society. such a regimen is obviously impracticable beyond the limits of an encampment, or of a very small village. when numbers, distance, or force, oblige them to act by deputy, then their government continues republican in proportion only as the functions they still exercise in person, are more or fewer, and as in those exercised by deputy the right of appointing their deputy is pro hâc vice only, or for more or fewer purposes, or for shorter or longer terms.   If by the word government, you mean a classification of it’s forms, I must refer you, for the soundest which has ever been given, to Tracy’s Review of Montesquieu, the ablest political work which the last century of years has given us. it was translated from the original MS., and published by Duane a few years ago; and is since published in the original French at Paris. with my thanks for your chart accept the assurance of my great respect.
          Th: Jefferson
        